           Case 2:21-cv-00318-KG-SMV Document 19 Filed 08/05/21 Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

SAMUEL CONTRERAS,

           Plaintiff,

v.                                                                                     No. 21-cv-0318 KG/SMV

CHRISTINE WORMUTH,1
Secretary of the Army

           Defendant.

                                             SCHEDULING ORDER

           THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on August 5, 2021. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 12] is

adopted, except as modified below. The Court will permit discovery as follows:

           1.       25 Interrogatories by each party to any other party;

           2.       25 Requests for Production by each party to any other party;

           3.       No limit on the number of Requests for Admission served by each party at
                    this time;2

           4.       10 depositions per side;

           5.       Depositions limited to 4 hours of questioning on the record unless extended
                    by agreement of the parties, except depositions of Plaintiff and Mr. Edwards
                    (or otherwise as agreed by the parties), which are limited to 7 hours of
                    questioning on the record unless extended by agreement of the parties.

           In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this


1
    See Fed. R. Civ. P. 25(d) (automatic substitution of successor public official).
2
    Requests for Admission are subject to the deadline for termination of discovery.
         Case 2:21-cv-00318-KG-SMV Document 19 Filed 08/05/21 Page 2 of 3




case is assigned to a “standard” (150-day) track classification. The Court sets the following case

management deadlines:

            Plaintiff moves to amend the pleadings or join                           September 16, 2021
            additional parties by:3

            Defendant moves to amend the pleadings or join                           September 30, 2021
            additional parties by:3

            Plaintiff discloses experts and provides expert                            November 3, 2021
            reports or summary disclosures by:4

            Defendant discloses experts and provides expert                             December 3, 2021
            reports or summary disclosures by:4

            Termination of discovery:                                                     January 4, 2022

            Motions relating to discovery filed by:5                                     January 24, 2022

            Pretrial motions other than discovery motions6 filed                         February 3, 2022
            by:

            Proposed Pretrial Order due from Plaintiff to                                  March 21, 2022
            Defendant by:

            Proposed Pretrial Order due from Defendant to                                     April 4, 2022
            Court by:7


3
  Amendment must comply with Fed. R. Civ. P. 15(a).
4
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b).
5
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
6
  This deadline applies to motions related to the admissibility of experts or expert testimony that may require a Daubert
hearing, but otherwise does not apply to motions in limine. The Court will set a motions in limine deadline in a separate
order.
7
  The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                           2
       Case 2:21-cv-00318-KG-SMV Document 19 Filed 08/05/21 Page 3 of 3




       Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge




                                                 3
